DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The subject matter of claim 7, specifically references to “a third type of disk having a third number of vent apertures” lacks antecedent basis in the specification. Antecedent basis for first and second types of baffles can be found at ¶[0033, 0038] for example.
In claim 9, the phrase “housing edge” lacks antecedent basis in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 10 and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claims 3 and 11, it is unclear how a spring can be disposed between a plurality of disks and the muzzle end of the suppressor. The disclosure appears to support a spring that is disposed between a baffle stack and an end of the suppressor not “between” the individual disks as claimed creating a discontinuity between what is disclosed and what is claimed. The discontinuity resulting in uncertainty in the limitations and thus rendering the claims indefinite.  For purposes of examination, it will be interpreted that the spring is disposed between the baffle stack and an end of the suppressor.
claim 10 is ambiguous in that the phrase “the length” lacks antecedent basis and it is further unclear if the limitation directed to “the spring” further limits the orientation of the longitudinal axis or if the intent is to indicate movement of the “baffle stack… against the spring”. For purposes of examination it will be interpreted that the baffle stack is configured to move against the spring along a longitudinal axis of the suppressor housing.
In claim 10, the phrase “the spring” lacks complete antecedent basis in the claims since base claim 9 allows for more than one spring (i.e. “at least one spring”). It is therefore unclear what spring “the spring” of claim 10 is referring to in the event of more than one spring. For purposes of examination, it will be interpreted as a spring of the at least one springs.
In claim 11, the phrase “the muzzle end of the suppressor housing” lacks antecedent basis rendering the claim indefinite.
The limitation “one or more vent apertures” in claim 16 is not preceded by “the” or “said” and it is therefore not clear if the claim requires additional vent apertures than what were claimed in base claim 9 or if reference to the one or more vent apertures of claim 9 is intended. For purposes of examination, it will be interpreted as referring to the one or more vent apertures of base claim 9.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-13, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 1,111,202 to Westfall (“Westfall”).
claim 9, 19 and 20, Westfall discloses a sound suppression device (Figs. 1-4) comprising: 
a suppressor housing 5; 
an attachment portion 7 configured to attach the suppressor housing to the muzzle end of a firearm (page 1, lines 90-105); 
a baffle stack (one embodiment shown in Fig. 2) configured to be inserted within the suppressor housing (5, see Fig. 1), the baffle stack having a plurality of disks 13, 14 having one or more vent apertures 16, 15; and
at least one spring (17a or 21) configured to be retained within the suppressor housing 5 between a housing edge (at the exhaust end 6, for example) and the baffle stack (see Fig. 1 or Fig. 4 for spring retention relative to the stack and a housing edge); 
an end cap 18a configured to attach to the suppressor housing 5 and secure the baffle stack within the housing (see Fig. 1).
Regarding claim 10 and 20, Westfall further discloses wherein the baffle stack (one embodiment shown in Fig. 2) is configured to move laterally along a longitudinal axis defined by the length of the suppressor housing against a spring (either of 17a or 21 depending on the direction of movement) of the at least one springs (17a or 21).
Regarding claims 11 and 20, Westfall further discloses wherein the at least one spring (17a or 21) comprises a first spring 17a configured to be disposed between the baffle stack and the end cap 18a and a second spring 21 configured to be disposed between the baffle stack and a muzzle end (near portion 7) of the suppressor housing 5.
Regarding claims 12 and 19, Westfall further discloses wherein the plurality of disks 13, 14 includes: one or more disks 13 having a first number of vent apertures (16, wherein the “first number” is 14 having a second number of vent apertures (15, wherein the “second number” is also one).
Regarding claim 13, Westfall further discloses an end cap 18a configured to suppress flash (wherein air chamber 19 would function to suppress flash).
Regarding claim 16, Westfall further discloses wherein the baffle stack is configured to be aligned such that the one or more vent apertures 16, 15 on the plurality of disks 13, 14 maintains alignment (see Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Westfall in view of US 10,619,962 B1 to Hatfield (“Hatfield”).
Regarding claims 1 and 7, Westfall discloses a sound suppression device (Figs. 1-4) comprising: 
a suppressor housing 5; 
an attachment portion 7 configured to attach the suppressor housing to the muzzle end of a firearm (page 1, lines 90-105); 
a baffle stack (one embodiment shown in Fig. 2) configured to be inserted within the suppressor housing (5, see Fig. 1),
the baffle stack having a plurality of disks of a first type (annotated below), a plurality of disks of a second type (annotated below), and a plurality of disks of a third type (annotated below), 
17a or 21) configured to be retained within the suppressor housing 5 between a housing edge (at the exhaust end 6, for example) and the baffle stack (see Fig. 1 or Fig. 4 for spring retention relative to the stack and a housing edge); 
an end cap 18 configured to attach to the suppressor housing 5 and secure the baffle stack within the housing (see Fig. 1).

    PNG
    media_image1.png
    337
    472
    media_image1.png
    Greyscale


Westfall is silent regarding wherein the plurality of disks of a first type each define a first number of vent apertures, the plurality of disks of a second type each define a second number of vent apertures, the plurality of disks of a third type each define a third number of vent apertures and instead discloses a singular aperture in the center of each disk. However, Hatfield teaches a sound suppression device (Fig. 1) comprising a baffle stack (core assembly 3) made up of a plurality of disks (baffles 2, Figs. 3A-3E), each disk comprising a plurality of vent apertures (through-holes 45). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention 
Wherein each of the plurality of disks of a first type, a second type, and a third type of Westfall, as modified, respectively define a first, second and third number of vent apertures.
Regarding claims 2-4, Westfall, as modified, further discloses wherein the baffle stack (one embodiment shown in Fig. 2) is configured to move laterally along a longitudinal axis defined by the length of the suppressor housing against a spring (either of 17a or 21 depending on the direction of movement) of the at least one springs (17a or 21), wherein the at least one spring (17a or 21) comprises a first spring 17a configured to be disposed between the baffle stack and the end cap 18a and a second spring 21 configured to be disposed between the baffle stack and a muzzle end (near portion 7) of the suppressor housing 5.
Regarding claim 5, Westfall, as modified, further discloses an end cap 18a configured to suppress flash (wherein air chamber 19 would function to suppress flash).
Regarding claim 8, Westfall, as modified, further discloses wherein the baffle stack is configured to be aligned such that the one or more vent apertures 16, 15 on the plurality of disks 13, 14 maintains alignment (see Fig. 2).
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Westfall, as applied to claim 5 above, or Westfall, as modified, as applied to claim 13 above and further in view of US 2018/0058791 A1 to Larue (“Larue”).
Regarding claims 6 and 14, Westfall is silent regarding wherein the end cap comprises a plurality of vents and a cross shaped opening. However, Laure teaches a sound suppression device (Fig. 1) comprising an end cap (82, see Fig. 14), the end cap comprising a plurality of vents 84 and a cross shaped opening (defined by segmented flash hider structure 80). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify .
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Westfall, as applied to claim 16 above and further in view of US 9,658,019 B2 to Smith (“Smith”).
Regarding claims 17 and 18, Westfall teaches an embodiment comprising a baffle stack made up of a plurality of disks (cup-like baffle members 28). Westfall is silent regarding wherein the baffle stack is configured to maintain alignment using a notch portion in one or more disks of the plurality of disks or using complimentary nesting portions between one or more disks of the plurality of disks. However, Smith discloses a sound suppression device (Fig. 1A) comprising a baffle stack 13 made up of a plurality of disks 16, wherein the baffle stack 13 is configured to maintain alignment using a notch portion (alignment receptacles 96, 100) in one or more disks 16 of the plurality of disks or using complimentary nesting portions (alignment projections 94, 98, 102 and alignment receptacles 96, 100) between one or more disks 16 of the plurality of disks 16.
Conclusion
Prior art not relied upon but considered pertinent to applicant's disclosure is cited in the attached PTO-892 form.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA T SEMICK/Examiner, Art Unit 3641